               Case 2:20-cr-00146-JCC Document 32 Filed 10/06/20 Page 1 of 4




 1
                                                                 Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
                                   )
11   UNITED STATES OF AMERICA,     )
              Plaintiff,           )
12                                 )                 Case No. 20-cr-146-JCC
                                   )
13        vs.                      )                 UNOPPOSED MOTION TO
                                   )                 CONTINUE TRIAL DATE AND
14                                 )                 DEADLINE FOR FILING PRETRIAL
                                   )                 MOTIONS
15   JESUS DANIEL LERMA-JARAS, and )
     LIONEL GONZALEZ-TORRES,       )                 Noting Date: October 16, 2020
16                                 )
              Defendants.          )
17

18
            Defendant Gonzalez-Torres, by and through his attorney of record, submits
19

20   this Unopposed Motion to Continue Trial Date from the current date of November 9,

21   2020 to July 12, 2021. This continuance is necessary for new defense counsel to be
22
     prepared to effectively represent the Defendant at trial.
23
            The government has reviewed this motion and proposed order and has no
24

25   objection to the proposed continuance.


       Unopposed Motion to Continue Trial Date - 1                 SCOTT J. ENGELHARD
                                                                  1700 Seventh Avenue, #2100
                                                                   Seattle, Washington 98101
                                                                          206-683-2020
               Case 2:20-cr-00146-JCC Document 32 Filed 10/06/20 Page 2 of 4




            This is the first motion to continue the trial date in this case. Waivers of speedy
 1

 2   trial by both defendant s shall be filed separately.
 3
     BASIS FOR MOTION
 4
            The 12-Count Indictment (Dkt. No. 21) charges Defendants Lerma-Jaras and
 5

 6
     Gonzalez-Torres with Conspiracy to Distribute Heroin and Methamphetamine

 7   (Count One) as well as additional counts of Distribution of Heroin and/or
 8
     Methamphetamine, and Possession with intent to distribute Heroin and/or
 9
     Methamphetamine. Count One alleges quantities of heroin and methamphetamine
10

11   which invoke the “ten-year mandatory minimum” (21 U.S.C. §841(b)(1)(A); and

12   most of the other substantive offenses allege five-year or ten-year mandatory
13
     minimums. Additionally, Defendant Lerma-Jaras is charged in Count 6 with
14
     Possession of a Stolen Firearm. The charging period for the conspiracy dates back to
15

16   “a date unknown, but within the last five years” until February 13, 2020; and the
17   offense date alleged in Count 12 against Defendant Gonzalez-Torres is September
18
     20, 2020.
19

20
            Discovery in this case is voluminous, and it will include extensive electronic

21   information. The Seattle Police Department investigation of the defendants and
22
     related individuals dates back to late 2018. The investigation involves extensive
23
     surveillance and use of confidential sources. Additionally, the government’s
24

25   “Memorandum in Support of Detention” (Dkt. No. 15), alleges that the charges



       Unopposed Motion to Continue Trial Date - 2               SCOTT J. ENGELHARD
                                                                1700 Seventh Avenue, #2100
                                                                 Seattle, Washington 98101
                                                                        206-683-2020
               Case 2:20-cr-00146-JCC Document 32 Filed 10/06/20 Page 3 of 4




     against the defendants “stem from a single investigation” that has yielded two other
 1

 2   indictments – see, case nos. 20-cr-136-JCC, and 20-cr-137-JCC. Extensive Title III
 3
     wire intercepts, search warrants for 20 locations and 21 vehicles were involved in
 4
     these related matters which may be deemed relevant to this case.
 5

 6
            Review and analysis of this discovery will take at least several months.

 7   Additionally, because of the ongoing pandemic, defense counsel cannot meet in
 8
     person with his client, which will dramatically slow the process of discovery analysis
 9
     and trial preparation.
10

11          After careful consideration of the time necessary to be prepared to effectively

12   represent the defendants in this case, defense counsel has determined that a date of
13
     July 12, 2020 will allow the parties to be prepared to effectively and efficiently try
14
     this matter.
15

16   AUTHORITY
17          Pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(iv), this Court has discretion to order
18
     the continuance of the existing trial date, and to exclude the delay from the speedy trial
19

20
     calculation to provide defense counsel with reasonable time necessary for effective

21   preparation for trial and pre-trial motions.
22
            Defendants Lerma-Jaras and Gonzalez-Torres both agree that this continuance
23
     is necessary and will separately submit their waivers of speedy trial through August
24

25   12, 2021.



       Unopposed Motion to Continue Trial Date - 3               SCOTT J. ENGELHARD
                                                                1700 Seventh Avenue, #2100
                                                                 Seattle, Washington 98101
                                                                        206-683-2020
                Case 2:20-cr-00146-JCC Document 32 Filed 10/06/20 Page 4 of 4




             RESPECTFULLY SUBMITTED this 6th day of October, 2020,
 1

 2                                                           s/ Scott J. Engelhard_____________
                                                             Scott J. Engelhard
 3
                                                             WSBA #13963
                                                             Attorney for Defendant
 4

 5

 6

 7

 8                              CERTIFICATION OF SERVICE

 9           I hereby certify that on the date provided below, I filed the foregoing with the Clerk of the Court and the Plaintiff

10   using the CM/ECF system.

11           Respectfully submitted this 6th day of October, 2020,

12                                                           s/ Scott J. Engelhard___________________
                                                             Scott J. Engelhard, WSBA #13963
13
                                                             Attorney for Defendant
14

15

16

17

18

19

20

21

22

23

24

25




       Unopposed Motion to Continue Trial Date - 4                                     SCOTT J. ENGELHARD
                                                                                      1700 Seventh Avenue, #2100
                                                                                       Seattle, Washington 98101
                                                                                              206-683-2020
